 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. Bennett Manufacturing Co., Inc.andSeafarers InternationalUnion of North America, Atlantic and Gulf District,MarineAlliedWorkers Division,AFL-CIO.CaseNo. 2-CA-7035.October 31, 1960DECISION AND ORDEROn May 6,1960, Trial Examiner Thomas S. Wilson issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report with a supporting brief.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the additions and modifications setforth below.1.We find in agreement with the Trial Examiner and for thereasons fully set forth in the Intermediate Report that the Respondentdiscriminatorily discharged employees Booker T.Washington andAaron Harvin in violation of Section 8 (a) (3) and (1) of the Actbecause of its antipathy toward the Union and its belief that Wash-ington and Harvin had voted for the Union in the election conductedby the Board.2Like the Trial Examiner, we find no merit in Respondent's conten-tion that 1-Iarvin was discharged because there was no work for him.The Trial Examiner apparently did not credit the testimony of FloydM. Bennett, Jr., Respondent's president, that an unexpected cancella-tion of an order on which Harvin was then working prompted hisdischarge.Moreover, we are persuaded that such cancellation, evenif it had in fact occurred, was not the true cause of the discharge.Thus, as the Trial Examiner found, the Respondent did not informHarvin that he was being discharged because of the cancellation ofan order.That fact together with the abrupt discharge of both Harvinand Washington immediately after the election and Bennett's con-'Pursuant to the provisions of section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Rodgers and Jenkins]2 The Trial Examiner incorrectly states that Respondent'sPresident Bennett stated tothe employees before the election that all the Union was interested in was their money.We find that the remark was actually made immediately after the election while Bennettwas in the process of discharging Washington and Harvin.129 NLRB No. 62. F. BENNETTMANUFACTURING CO., INC.507temporaneous statement that the employees would have to give upthe Union if they ever wanted to work for the Respondent again,'compels the conclusion that the discharge of Harvin, as well as Wash-ington, was discriminatorily motivated.Although the Respondent denied that it had discharged Wash-ington, and contended that Washington's leaving was probably dueto a misunderstanding, it nevertheless contends further that it soughtto have Washington return to his job and since it had made an offerof reinstatement, which Washintgon refused, it is not to be held liablefor any loss of earnings suffered by Washington.We find no meritin the Respondent's contention.The evidence establishes that theRespondent merely invited Washington to discuss the matter of hisreturn to work. Indeed, the Respondent admits as much, for afterWashington had left the premises on November 6, that eveningBennett left a note in Washington's car asking Washington to comein and "talk" with him.' At no time did Washington, whose testimonythe Trial Examiner credited, understand that the Respondent wasoffering anything more than an invitation to discuss the question ofhis return to work. In the circumstances, we find that the Respondentdid not make an offer of reinstatement.2.We agree with the Trial Examiner that the Respondent in viola-tion of Section 8(a) (5) and (1) of the Act unlawfully refused tobargain with the Union on and after November 6, 1959.As set forthmore fully in the Intermediate Report, Union Organizer Cross askedBennett to sit down and bargain with him as soon as the results ofthe election were announced.Bennett refused, stating that he wasnot going to bargain with the Union "now, next week, or any othertime."No further demand was made on the Respondent until afterthe Union's certification on November 17, 1959.On November 20,the Union again requested recognition and the right to sit down andbargain with the Respondent.However, the Respondent adhered toits announced intention and again refused to meet with the Union.Subsequent demands to meet and bargain were made by the Unionin January 1960.These demands were met by the Respondent'seither asking the Union for delays or for a copy of its proposed con-tract.At no time, however, did the Respondent manifest a willingnessto meet and bargain with the Union. In view of such conduct, wefind that the Respondent made it unequivocally clear to the Union,8 The Respondent asserts that Bennett denied at the hearing the making of such a state-ment and that the Trial Examiner's finding to the contrary is in error. The testimonyin the record to which the Respondent adverts by no means clearly supports its position.Even if this testimony is construed as a denial, in view of Washington's specific testi-mony that such a condition was attached and the Trial Examiner's refusal to creditBennett's testimony where contradicted, we find that the statement in question was madeby Bennett at the time of the discharges.,'The Trial Examiner mistakenly finds that the note was left in Washington's car onSaturday rather than on Friday, the day Washington was discharged. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDas it had originally expressed itself on November 6, that it had nointention of ever bargaining with the Union. In such circumstances,we find that the Respondent refused to bargain with the Union onand after November 6, 1959, in violation of Section 8(a) (5) and (1)of the Act.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, F. Bennett Manu-facturing Co., Inc., Brooklyn, New York, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Seafarers International Unionof North America, Atlantic and Gulf District, Marine Allied Work-ers Division, AFL-CIO, or any other labor organization of its em-ployees, by discriminatorily discharging any of its employees becauseof their union membership or activities, or in any other manner dis-criminating against them in regard to their tenure of employment orany terms or conditions of employment.(b)Refusing to bargain collectively with Seafarers InternationalUnion of North America, Atlantic and Gulf District, Marine AlliedWorkers Division, AFL-CIO, as the exclusive representative of allproduction and maintenance employees at its Brooklyn, New York,plants, including shipping employees, but excluding office clericals,guards, watchmen, and all supervisors as defined in the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, tojoin or become members of Seafarers International Union of NorthAmerica, Atlantic and Gulf District, Marine Allied Workers Division,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in unionor concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Seafarers Interna-tional Union of North America, Atlantic and Gulf District, MarineAlliedWorkers Division, AFL-CIO, as the exclusive representative5 Cf.Old Town Shoe Company,91 NLRB 240. F. BENNETT MANUFACTURING CO., INC.509of the employees in the aforesaid appropriate unit, with respect towages, rates of pay, hours of employment, and other conditions of em-ployment, and, if an understanding is reached, embody such an under-standing in a signed agreement.(b)Offer to Booker T. Washington and Aaron Harvin immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges, and make each of them whole in the manner set forthin the section of the Intermediate Report entitled "The Remedy" forany loss of pay each may have suffered by reason of the Respondent'sdiscrimination against him.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Post at its plants in Brooklyn, New York, copies of the noticeattached hereto marked "Appendix." 6Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing duly signed by a representative of the Respondent, be postedby it immediately upon receipt thereof, and be maintained by it for60 consecutive days, in conspicuous places, including places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notice is not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Second Region, in writ-ing,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.6In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Seafarers Interna-tionalUnion of North America, Atlantic and Gulf District,Marine Allied Workers Division, AFL-CIO, or any other labororganization of our employees, by discriminatorily dischargingany of our employees because of their union membership or ac-tivities, or in any other manner discriminating against them inregard to their tenure of employment or any term or conditionof employment. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any othermanner interferewith,restrain, orcoerce our employees in the exercise of their right to self-organization,to form labororganizations,to joinor assist Sea-farers International Union of North America, Atlantic and GulfDistrict,MarineAlliedWorkers Division, AFL-CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivity for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-^closure Act of 1959.WE WILL, upon request, bargain collectively with Seafarers In-ternational Union of North America, Atlantic and Gulf District,Marine Allied Workers Division, AFL-CIO, as the exclusiverepresentative of all employees in the appropriate unit describedbelow, with respect to wages, rates of pay, hours of employment,or other conditions of employment, and, if an understanding isreached, we will embody such understanding in a signed agree-ment.The bargaining unit is :All production and maintenance employees at our Brook-lyn, New York, plants, including shipping employees, butexcluding office clericals, guards, watchmen, and all super-visors asdefined in the Act.WE WILL offer to Booker T. Washington and Aaron Harvin im-mediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed and will make each ofthem whole for any loss of pay he may have suffered as a result ofthe discrimination against him.F. BENNETTMANUFACTURING CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed November 19,1959,by Seafarers International Union ofNorth America,Atlantic and Gulf District,Marine AlliedWorkers Division,AFL-CIO,hereinafter called the Union,the General Counsel of the National Labor F. BENNETT MANUFACTURINGCO.,INC.511Relations Board, hereinafter called the General Counsel I and the Board, respectively,by the Regional Director for the Second Region (New York, New York), issuedits complaint dated December 31, 1959, against F. Bennett Manufacturing Co., Inc.,hereinafter referred to as the Respondent.The complaint alleged in substance thatthe Respondent: (1) Discriminatorily terminated the employment of Booker T.Washington and Aaron Harvin on or about November 6, 1959, because each of themengaged in union activities in violation of Section 8(a)(3) of the Act; and (2) on orabout November 6, 1959, refused to bargain collectively with the Union as theexclusive collective-bargaining representative of all the Respondent's productionemployees in violation of Section 8(a)(5) and (1) of the Act.Copies of the com-plaint, the charge, and notice of hearing thereon were duly served upon the Re-spondent and the Union.Respondent duly filed its answer admitting certain allegations of the complaint butdenying the commission of any unfair labor practices.Pursuant to notice, a hearing was held on March 28, 1960, in New York, NewYork, before the duly designated Trial Examiner.All parties were represented atthe hearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence, to present oral argument at the close of thehearing, and thereafter to file briefs as well as proposed findings of fact and conclu-sions of law.Both parties made an oral argument at the conclusion of the hearingbut neither has filed a brief herein.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleged, Respondent admitted,and the Trial Examiner finds thatF. Bennett Manufacturing Co., Inc., is, and has been, at all times herein mentioned,a corporation duly organized under and existing by virtue of the laws of the State ofNew York.Atall times herein mentioned,theRespondent has maintained itsprincipal office and place of business at 154 Conover Street and at 189 ConoverStreet in the Borough of Brooklyn, city and State of New York, herein called itsBrooklyn plants,and is now and has been continuously engaged at said plants andplaces of business in the manufacture,sale, and distribution of wooden instrumentpieces and boxes of related products.During the past year,the Respondent, in thecourse and conduct of its business operations,caused to be manufactured,sold, anddistributed at its Brooklyn plants products valued at in excess of $80,000, of whichproducts valued in excess of$50,000 were furnished to various enterprises,including,inter alia,View Lex Corp.and Rochester Ordnance District,each of which enterprisesannually produces,handles, and ships goods valued in excess of$50,000 out of theState wherein each of said enterprises is located.The Respondent admits, and the Trial Examiner finds,that at all times materialherein the Respondent has been engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDSeafarers InternationalUnion of North America, Atlantic and GulfDistrict,Marine Allied Workers Division,AFL-CIO,isa labor organization admitting tomembership employeesof theRespondent.III.THE UNFAIR LABOR PRACTICESA. The factsThe Respondent's production staff consisted of four employees.Employees BookerT.Washington and Aaron Harvin worked at Respondent's plant located at 154Conover Street, Brooklyn, while employees Gonsalez and George Mosely apparentlyworked at the plant located at 189 Conover Street which also contained Respondent'soffices.Washington had worked steadily for the Respondent since October orNovember 1957, while Harvin had been employed by Respondent since August 1959.On or about October 21, 1959,2 SIU Organizers Ralph Quinnonez and MalcolmCross talked toand secured signed authorizationcards fromemployeesWashingtonand Gonsalez.The followingmorningthe organizers approached employee Harvinat the plant at 189 Conover Street where he also signed an applicationcard.Whilethe organizerswere stillchattingwithWashington and Harvin,Respondent's'This term specifically includes the attorney appearing for the General Counsel at thehearing2 All dates are in the year la59 unless otherwise specified. 512DECISIONSOF NATIONAL LABORRELATIONS BOARDpresident,Floyd M.Bennett,Jr.,drove up and upon learning who the organizerswere emphatically ordered them out of the building.Thereupon the organizers re-tired to the sidewalk outside the building,waited for Bennett, and informed himthat they represented a majority of his employees and requested him to negotiate acontract.Bennett stated that he wanted to have nothing to do with the Union.Subsequently,however, a consent election was agreed to which was held onNovember 6 and won by the Union by a vote of three to one. Prior to the dateof the election Bennett had told employees Washington and Harvin that all theUnion wanted was some money from the employees or from the Respondent so thatthe employees should vote against the Union in the election in order "to get rid ofthe bums."After the ballots had been counted and the results announced,Organizer Crosssuggested to Bennett that they sit down and negotiate a contract.Bennett refusedwith the statement that he was not going to negotiate "now, next week,or any othertime."At this point the Board agent who conducted the election stated that Bennettneed not negotiate with the Union until a certification of the Union had been receivedfrom the Board.3As soon as the election had been completed and the strangers at the plant haddeparted,Bennett called employees Washington and Harvin into the office,orderedthem to lock up the other plant and bring the keys to him, and he would pay them off.The men did as they were ordered and were given their final pay about 1:45 p.m.,prior to the regular closing time and pay period.While completing these financialarrangements,Bennett informed the men that if they ever wanted to work for theRespondent again they would have to give up the Union.He further informedWashington that if Washington wanted to work for Respondent any more, he shouldcome and talk to Bennett about work the following day, Saturday.When Washington did not appear for the interview on Saturday,Bennett left anote in Washington's car which was parked close to the Respondent's plant askingWashington to come down and talk with him.When Washington did not appearon Monday,Bennett sent a fellow employee to ask Washington to come in and seehim but Washington answered that he had been discharged.The following dayBennett telephoned Washington again asking him to come to the plant and perhapsWashington could go back to work.Washington still failed to appear at the plant.Some days later Respondent hired another employee.On November 17 the Union was certified as the exclusive bargaining representativefor the Respondent'sproduction and maintenance employees.On November 20,the Union requested recognition and the right to sit down and bargain with Bennettboth by telephone and by letter.Bennett continued to refuse to sit down and nego-tiatewith the Union.On January 5, 12, and 19, 1960, Organizer Quinnonez telephoned Bennett request-ing a negotiation conference.On the first two occasions Bennett requested delaysand on the last occasion requested the Union to send him a copy of its contractbut refused to sit down at the negotiation table with the Union.B.Conclusions1.The dischargesThe facts of the discharges of Washington and Harvin immediately following thedisclosure that the Union had won the election by a three to one vote together withBennett's suspicion,if not knowledge,that these two employees had voted in favorof the Union creates at leasta prima faciecase that Bennett discharged these twoemployees because he suspected,or knew, that they favored the Union and thatthey were discriminatorily discharged because thereof in violation of Section 8(a)(3)and (1)of the Act.This was confirmed by Bennett's statement that, if the em-ployees ever worked for Respondent again, they would have togiveup the Union.At the hearing Bennett maintained that Harvin,at least,had been discharged becauseabout 10 a.m. of the very morning of the election he (Bennett)had received a tele-phone call postponing or canceling an order on which Harvin had been working so thatthere was no work for Harvin thereafter.Respondent presented no written evidence ofany such postponement or cancellation and acknowledged that there was no writtenproof thereof in existence.Nor did any alleged customer testify that any such con-tract had been postponed or canceled.Nor, in fact, did Bennett make any mention ofany such cancellation or postponement on the day of the election or for a long periodof time thereafter.In fact, if there had been any such cancellation or postponement3This legal advice seems somewhat doubtful. F. BENNETTMANUFACTURING CO., INC.513which would have forced Respondent to dispense with the services of Harvin, it ap-pears only reasonable that Bennett would have so informed Harvin before or, at least,at the time of his discharge thereafter.This he did not do.Under all these circum-stances the Trial Examiner is unable to accept this uncorroborated evidence of this so-called postponement or cancellation on the very morning of the election.This seemstoo fortuitous to have been factual, especially is this so in view of the Respondent'shurried attempts to reinstate Washington the very next day on condition of renounc-ing the Union and the hiring of another man shortly thereafter.The undenied condition which Respondent attached to any possible reinstatementof Washington and Harvin, i.e., the abandonment of the Union, makes it quite clearthat the discharge of Washington and Harvin was caused by the Respondent's antip-athy to unions and not by any loss of business.Consequently the Trial Examiner must conclude that the Respondent dischargedWashington and Harvin because of their membership in the Union and because Re-spondent suspected them of having voted for the Union and, thus, constitutes a viola-tion of Section 8(a)(3) and (1) of the Act. The Trial Examiner so finds.2. Therefusal to bargainIn view of the certification of the Union on November 17, 1959, as the exclusiverepresentative of the Respondent's employees in the appropriate unit of productionemployees resulting from the 3-to-1 vote at the consent election, Respondent had toadmit that the Union was the certified bargaining representative of its employeesin the appropriate unit.The evidence is equally conclusive that both before and after the official certifica-tion of November 17, the Respondent refused and continued to refuse to sit down andbargain with the Union as such representative in violation of Section 8 (a) (5) and (1)of the Act.At the hearing and during oral argument Bennett stated, repeated, and then re-iterated that the Respondent had "always" been willing to negotiate with the Unionand claimed that the failure of the parties to have ever sat down at the negotiationtable was caused by the fact that the Union did not want to do the things as he wanteditdone.The facts at the very least disprove this claim of the Respondent. It is truethat Bennett asked for and was refused a copy of a union contract but it is also truein that same conversation the Respondent refused to sit down at the bargaining tablewith the Union.Therefore the Trial Examiner must find that on and after November 6, 1959, theRespondent refused to bargain collectively with the Union as the certified repre-sentative of the Respondent's employees in the appropriate unit in violation ofSection 8(a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent discriminated in regard to the hire andtenure of employment of Booker T. Washington and Aaron Harvin by dischargingeach of them on November 6, 1959, the Trial Examiner will recommend that the Re-spondent offer to each of them immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay he may have suffered by reason ofsaid discrimination against him by payment to each of them of a sum of money equalto that which he would have earned as wages from the date of the discriminationagainst him to the date of the offer of reinstatement in accordance with the formulaset forth inF. W. Woolworth Company,90 NLRB 289.It having also been found that the Respondent engaged in certain unfair laborpractices, it will be recommended that it cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the Act. It havingbeen found that on November 6, 1959, and thereafter, the Respondent refused to bar-gain collectively with Seafarers International Union of North America, Atlanticand Gulf District, Marine Allied Workers Division, AFL-CIO, as the certified ex-586439-61-vol. 129-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDclusive bargaining representative of the employees of the Respondent in the appro-priate unit of production and maintenance employees,itwill be recommended thattheRespondent,upon request,bargain collectivelywith said Union as suchrepresentative.In the opinion of the Trial Examiner,the unfair labor practices committed by theRespondent in the instant case are such as to indicate an attitude of opposition to thepurposesof the Actgenerally. In order, therefore,to make effective the interdepend-ent guarantees of Section7 of the Act,thereby minimizing industrial strife whichburdens and obstructs commerce,and to effectuate the policies of theAct, it will berecommended that theRespondent cease and desist from infringing in any mannerupon the rights guaranteed in Section7 of the Act.Upon the basisof the foregoing findings of fact, and upon the entire record, theTrialExaminer makes the following:CONCLUSIONS OF LAW1.Seafarers InternationalUnion of North America, Atlantic and GulfDistrict,Marine Allied Workers Division, AFL-CIO,is a labor organization withinthe mean-ing of Section 2(5) of the Act.2.By discharging Booker T. Washington and AaronHarvin, thus discriminatingin regard to their hireand tenure of employment because each of them became amember of the Union andengaged in union activitiesfor the purposes of collectivebargainingor other mutualaid or protection,the Respondent has engaged in and isengagingin unfair labor practiceswithin the meaning of Section 8(a)(3) and (1)of the Act.3.By failingand refusing on, and at all times after,November6, 1959, to bargaincollectively with SeafarersInternationalUnion of North America, Atlantic and GulfDistrict,Marine Allied WorkersDivision,AFL-CIO, as thecertifiedexclusive repre-sentative of the employees in the appropriateunit, Respondent has engaged in and isnow engaging in unfairlabor practiceswithin the meaning of Section 8(a)(5) and(1) of the Act.4.By interfering with, restraining,and coercingits employeesin the exercise of therights guaranteed in Section 7 of the Act,the Respondent has engaged in and is engag-ing in unfair laborpracticeswithin themeaning of Section 8(a)(1) ofthe Act.5.The aforesaid unfair labor practicesare unfairlabor practices affecting com-merce withinthe meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]NationalWelders Supply Company,Inc.'andInternationalUnion of Operating Engineers Local 465, AFL-CIO,Petitioner.Case No. 11-RC-1354.October 31, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition. duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jerold B. Sindler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The Employer's name appears as amended at the hearing.129 NLRB No. 58.